Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to applicant’s communication filed on 06/22/21. Claims 1, 3-11, 13-20 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose:
A thin-film transistor, comprising: a substrate; an active layer disposed on the substrate; an insulating layer disposed on the active layer, and comprising a first through hole and a second through hole; a metal layer disposed on the insulating layer, and comprising a first contact portion and a second contact portion both disposed on a same layer and spaced apart from each other, a metal sub-layer, a first metal sub-layer, an insulating sub-layer, and a second metal sub-layer, wherein the first metal sub-layer is disposed on the insulating layer, the insulting sub-layer is disposed on the first metal sub-layer, the second metal sub-layer is disposed on the insulating sub-layer, the metal sub-layer is disposed between the first contact portion and the second contact portion, the first contact portion is connected to the active layer via the first through hole, and the second contact portion is connected to the active layer via the second through hole, wherein the metal sub-layer, the first contact portion, and the second contact portion are disposed on the same layer and spaced apart from each other, and the metal sub- layer, the insulating sub-layer, and the first metal sub-layer disposed opposite to the metal sub-layer collectively allow for formation of a capacitor;


a source electrode and a drain electrode both disposed on a same layer on the dielectric layer, the source electrode connected to the first contact portion via the third through hole, and the drain electrode connected to the second contact portion via the fourth through hole, as recited in claim 1. Claims 3-10 depend from claim 1 and are also allowable. 

A display panel, comprising a thin-film transistor, the thin- film transistor comprising: a substrate; an active layer disposed on the substrate; an insulating layer disposed on the active layer, and comprising a first through hole and a second through hole; a metal layer disposed on the insulating layer, and compnising a first contact portion and a second contact portion both disposed on a same layer and spaced apart from each other, a metal sub-layer, a first metal sub-layer, an insulating sub- layer, and asecond metal sub-layer, wherein the first metal sub-layer is disposed on the insulating layer, the insulting sub-layer is disposed on the first metal sub- layer, the second metal sub-layer is disposed on the insulating sub-layer, the metal sub-layer is disposed between the first contact portion and the second contact portion, the first contact portion is connected to the active layer via the first through hole, and the second contact portion is connected to the active layer via the second through hole, wherein the metal sub-layer, the first contact portion, and the second contact portion are disposed on the same layer and spaced apart from each other, and the metal sub-layer, the insulating sub-layer, and the first metal sub-layer disposed opposite to the metal sub-layer collectively allow for formation of a capacitor; a dielectric layer disposed on the metal layer, and comprising a third through hole corresponding to the first contact portion, and a fourth through hole corresponding to the second contact portion; and a source electrode and a drain electrode both disposed on a same layer on the dielectric layer, the source electrode connected to the first contact portion via the third through hole, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
Wang (US 20190386040 A) discloses a manufacturing method of a flexible display panel, wherein the flexible display panel comprises a flexible base, and the manufacturing method comprises the following steps: forming a barrier layer on the flexible base; forming a buffer layer on the barrier layer; forming an active layer and a gate insulating layer on the buffer layer; forming a gate metal layer and a second insulating layer on the gate insulating layer; forming a second metal layer and an interlayer insulating layer on the second insulating layer; forming a second interlayer insulating layer on the interlayer insulating layer; forming a source/drain metal layer on the second interlayer insulating layer; and forming a first via hole and a second contact hole on the second interlayer insulating layer; wherein the first via hole is in communication with the source/drain metal layer and the active layer, and the second contact hole is in communication with the source/drain metal layer and the second interlayer insulating layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813